Atkinson, J.
1. Considered in the light of the evidence and entire charge, there was no merit in any of the grounds of the amended motion for new trial, which complained: (a) that the verdict was contrary to certain portions of the charge; (6) that after charging as specifically requested, the judge erroneously qualified the charge; (o) that, though not requested in writing, the judge omitted to charge in certain respects.
2. Under application of the principles announced in the decision of this case.when it was before this court on a former occasion (Burson v. Stone & Co., 135 Ga. 115, 68 S. E. 1038), the evidence was sufficient to support the verdict.

Judgment affirmed.


All the Justices concur.